27. Policy coherence for development and the effects of the EU's exploitation of certain biological natural resources on development in West Africa (
- Before the vote:
The Group of the European People's Party (Christian Democrats) and European Democrats had asked, in accordance with Rule 168, for this report to be referred back to committee. After the compromise reached with the political groups to adopt Amendment 1, tabled by our group, the PPE-DE Group is withdrawing its request for referral back to committee.